STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

CAMSOFT            DATA    SYSTEMS,            INC.                                              NO.      2021        CW     1459

VERSUS


SOUTHERN           ELECTRONICS                SUPPLY,
INC.     AND ACTIVE             SOLUTIONS,
LLC                                                                                              FEBRUARY        25,         2022




In    Re:           MMR        Group,          Inc.,        MMR    Offshore            Services,           Inc.            and       MMR
                    Constructors,                    Inc.      d/ b/ a     MMR        Communications,                      applying
                     for       supervisory               writs,          19th      Judicial              District            Court,
                     Parish         of    East       Baton        Rouge,        No.    582741.




BEFORE:             WHIPPLE,             C. J.,      PENZATO        AND    HESTER,          JJ.


         WRIT        NOT       CONSIDERED.               This      writ      application                 fails    to         comply
with     Uniform           Rules         of    Louisiana           Courts         of    Appeal,           Rule        4-    5( C)(    6)
       10).        Relators,             MMR      Group,        Inc.,      MMR        Offshore            Services,               Inc.
and     MMR        Constructors,                  Inc.      d/ b/ a      MMR     Communications,                  failed              to

include a signed copy of the judgment or ruling complained of or
a    copy of        the pertinent                  court minutes.

         Supplementation                        of        this        writ            application                and/ or              an

application               for       rehearing            will     not      be     considered.              Uniform             Rules
of    Louisiana            Courts         of    Appeal,         Rules      2- 18. 7 &            4- 9.


         In        the    event          relators           seek      to   file        a    new        application               with
this          court,           it     must           contain           all        pertinent               documentation,
including            the       October         25,       2021      transcript              and     the missing                 items
noted         above,        and       must                    with  Uniform                   Rules               Louisiana
                                                   comply                                                  of

Courts         of        Appeal,          Rule      2- 12. 2.     Any new                   application                    must      be
filed         on    or    before          March          28,    2022,        and       must       contain         a                  of
                                                                                                                           copy
this     ruling.

                                                                VGW
                                                                AHP
                                                                CHH




COURT       OF APPEAL,              FIRST       CIRCUIT




       DEPUTY CLE              K OF COURT
               FOR       THE    COURT